DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2021 was considered by the examiner.
Drawings
The drawings were received on 3/26/2021.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Yang et al. (US 2019/0174032) discloses a camera, disposed on a same side of a terminal as a display panel (Fig. 12A, Camera modules 100, 100-2, and 100-3,  display panel 10, Paragraphs 0091-0093), 
Additionally An et al. (US 2013/0077183) further discloses wherein the camera comprises a lens barrel (Fig. 9, lens barrel 100) and a plurality of lenses disposed in the lens barrel in a stacked manner in a direction of an optical axis of the camera (Fig. 9, 210, 230, 240, 250), the lens barrel comprises a first segment (Fig. 9, lens barrel section containing 210, 230, 240) and a second segment (Fig. 9, lens barrel section containing 250) that are arranged and connected to each other in the direction of the optical axis, a lens accommodated in the first segment is a first lens (Fig. 9, first lens 210), the first lens comprises a light incident surface, a light exiting surface, and 
Yang et al. (US 2019/0174032) further discloses a side face connected between the light incident surface and the light exiting surface, the side face comprises a first 
Additionally, neither Kim (US 2014/0092298), Kim et al. (US 2017/0357144), Kim et al. (US 2017/0351164), Kim et al. (US 2017/0324892), Chung et al. (US 2017/0150055), Lee et al. (US 2017/0078543), nor the prior art of record, disclose the deficiencies of Yang and An.
	Regarding Claim 12, Yang et al. (US 2019/0174032) discloses a terminal, comprising a display panel, a middle frame, and a camera, wherein the display panel is disposed in space enclosed by the middle frame, the camera and the display panel are disposed on a same side, and a first segment of a lens barrel of the camera is disposed adjacent to the display panel, (Fig. 12A, Camera modules 100, 100-2, and 100-3,  display panel 10, middle frame (bezel) 20, camera and display are on same side, camera is adjacent to display, Paragraphs 0091-0093), 
Additionally An et al. (US 2013/0077183) further discloses wherein the camera comprises a lens barrel (Fig. 9, lens barrel 100) and a plurality of lenses disposed in the lens barrel in a stacked manner in a direction of an optical axis of the camera (Fig. 9, 210, 230, 240, 250), the lens barrel comprises a first segment (Fig. 9, lens barrel section containing 210, 230, 240) and a second segment (Fig. 9, lens barrel section 
Yang et al. (US 2019/0174032) further discloses a side face connected between the light incident surface and the light exiting surface, the side face comprises a first face and a second face that are connected, a perpendicular distance between the first face and the optical axis is less than a perpendicular distance between the second face and the optical axis (Fig. 4 and Fig. 10, D-cut lens L6, Paragraphs 00570063, and 0076)  ,	However neither Yang nor An disclose a shape of the first segment matches a shape of the first lens, a part, of the first segment, cooperating with the first face is disposed adjacent to the display panel, and a part of the second segment is disposed in a stacked manner with an edge of the display panel.
Additionally, neither Kim (US 2014/0092298), Kim et al. (US 2017/0357144), Kim et al. (US 2017/0351164), Kim et al. (US 2017/0324892), Chung et al. (US 2017/0150055), Lee et al. (US 2017/0078543), nor the prior art of record, disclose the deficiencies of Yang and An.
Claims 1-15 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claims 1 and 12:  The prior art of record does not disclose or suggest a photographing optical lens assembly 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872